Citation Nr: 1644086	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder to include dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back, to include secondary to Agent Orange exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to July 1972.  He served in Vietnam from August 1970 to August 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the in Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In support of his claims, the Veteran testified at a videoconference at the RO in March 2012 before the undersigned Veterans Law Judge of the Board.

This case was remanded in April 2014 and has been returned for review.  

That April 2009, decision denied claims for service connection for leg cramps and circulation problems involving the feet.  However, a decision since issued in September 2014 by the RO granted the claims for peripheral neuropathy of the lower extremities (claimed as circulatory disorder of the lower extremity manifested by swelling of the feet, to include leg cramps).  Since the Veteran did not, in response, appeal either the ratings or effective date assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The results of VA compensation examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a current an acquired chronic psychiatric disorder. 

2.  The Veteran's current skin disorders cannot be reasonably disassociated from his inservice symptomatology. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for entitlement to service connection for currently diagnosed skin disorders including dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Statutes, Regulations and Cases Pertaining to Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

If a Veteran was on the ground in Vietnam, it is presumed that he was exposed to Agent Orange.  If such Veteran subsequently develops certain disorders set out in the law and regulations, within the appropriate presumptive period, service connection may be presumed. 

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii). 


Service Connection for a Psychiatric Disorder 

The Veteran contends that he has a psychiatric disorder that is related to military service.  In the prior April 2014 decision, the Veteran was denied service connection for PTSD; however, the Board then remanded the case to obtain VA examination and opinion regarding the etiology of previously diagnosed psychiatric disorders other than PTSD, of record.  

Reviewing the evidence of record, there is no reference to complaints, findings or diagnoses related to a psychiatric disorder during service.  

In June 2003, the Veteran underwent his initial VA mental health assessment.  He reported that he experienced anxiety and depression for the previous 10 years.  He reported that he served in Vietnam from 1970 to 1971 as a cook with the 632nd heavy equipment maintenance unit.  He stated that he did not see any personal combat duty and he was not traumatized in Vietnam.  He stated that he enjoyed military service but due to his spouse's dissatisfaction with military lifestyle, he resigned.  

On mental status examination, it was noted that he was casually attired and well groomed.  He was cooperative, pleasant, and fully oriented times 4.  His memory was fair.  He described himself as a chronic worrier.  His mood had been depressed for a long time.  His affect appeared to be sad and serious.  He believed that he became depressed due to his chronic back and knee pain, as well as being unemployed.  In providing the diagnostic assessment, the examiner commented that the Veteran likely became anxious and depressed, secondary to dealing with his chronic pain syndrome via his back and knee disabilities.  The diagnosis was depressive disorder, not otherwise specified (NOS).  Since then he has been receiving medication for his anxiety and depressive symptoms.  Listed VA diagnoses have included anxiety and depressive disorders.  

A VA examination was conducted in November 2008.  The Veteran reported his social, military, and employment history.  He reported that he had good relationships with his children.  He and his spouse stay at home and watch television and play games.  He went to church but they did not socialize with members.  He denied alcohol or illegal substance use.  He mostly gathered aluminum cans during the day and he would also hunt squirrel.  He denied violent behavior or suicide attempts.  

On mental status examination it was noted that he was appropriately dressed.  His speech was unremarkable.  His affect was normal and his mood was good.  He was unable to do serial 7's but the Veteran admitted problems with mathematics.  He was oriented to time, place and person.  It was further noted that the Veteran had no symptoms compatible with PTSD to include hypervigilance, avoidant behavior, irritability, angry outbursts, sleep impairment, or startled response.  The VA psychologist noted that the Veteran denied symptoms related to PTSD.  She also found that his psychiatric symptoms were not consistent with an anxiety disorder.  She did not list an Axis I psychiatric disorder.

However, the psychologist failed to comment on and/or reconcile the previous treatment and diagnoses of anxiety, as well as depression.  The Board requested additional VA medical comment.  Specifically to reconcile the prior diagnoses of anxiety and depression.

A VA examination was conducted in June 2014.  After review of the record, as well examination of the Veteran, the VA examiner commented:

[The Veteran] was administered a C&P initial PTSD examination by [VA examiner] in 2008, who concluded that he did not meet criteria for a mental disorder.  In her report, she noted that he was prescribed Diazepam to for treatment of his "nerves"; however she wrote "the veteran's description is not so much an anxiety disorder as becoming overwhelmed with external auditory stimuli.  He stated that his hearing [aids] amplify external noises."  Since [the VA examiner that conducted November 2008 examination] is no longer employed at this VA and, therefore, unavailable to reconcile prior diagnoses of anxiety and depression in [the Veteran's] record, [the Veteran] was given a new examination and his record was thoroughly reviewed.  Please refer to the Mental Health section of this report for a detailed account of progress notes addressing symptoms and diagnoses of anxiety and depression both prior to and following his 2008 C&P examination.  These notes indicate that [the Veteran] complained of anxiety and/or depression to providers at times, and denied all symptoms of mental health problems at others.  When he did complain of anxious feelings, he described problems with his "nerves" that were isolated to times when his grandchildren were visiting and active.  This is more indicative of a situational stressor with a response within the norm.  When he spoke of depressive feelings, it was his frustration with his physical limitations and chronic pain.  Again, there was nothing in the record to suggest a reaction that was beyond a transient, normative response.  It is important to note that providers will often treat symptoms and base diagnoses on self-reported distress alone.  For several years, [the Veteran's] primary care physician prescribed valium to treat his anxious symptoms.  When his assigned primary care physician was changed, his new physician discontinued his valium (much to [the Veteran's] protest after the fact).  [The Veteran] was eventually referred for a mental health evaluation, where the diagnosis was Anxiety Disorder by history.  This infers that he had been diagnosed with an Anxiety Disorder in the past, but that he did not appear as meeting criteria currently.  While [the Veteran's] complaints resulted in diagnoses of anxious and depressive disorders by some providers, there was no mention of resulting impairment.  

Treatment professionals are often limited to the patient's self-report to guide diagnosis and treatment, especially with mood and anxiety disorders.  Additionally, their focus is on symptom alleviation, so diagnoses are used to communicate clusters of symptoms reported by the patient.  A forensic evaluation, on the other hand, focuses on the etiology and/or taxonomy of the presenting problem as much as, if not more than, the pathology.  Objective data and the subjective self-report from the Veteran are both utilized in an attempt to maximize construct validity, so as to best communicate the nature of the disorder (if one is present) along with the degree of disability.  Even though treating professionals at the VAMC diagnosed [the Veteran] with depressive and anxiety disorders, there was no indication of resulting impairment indicative of a mental disorder.  It is not uncommon for providers to treat symptoms under a loosely defined psychiatric diagnosis, such as Anxiety Disorder NOS or Depressive Disorder NOS.  Therefore, the evidence does not support that [the Veteran] has a mental disorder and no diagnosis is rendered. 

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of a psychiatric disorder.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise for service connection for a psychiatric disorder.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for a psychiatric disorder the claim must be denied.  

Service Connection for a Skin Disorder 

The Veteran also contends that he has a skin disorder that had onset during service.  He points out that he received treatment for skin problems during service.  He also notes that he was exposed to Agent Orange during his service in Republic of Vietnam.  He believes that service connection is warranted for currently diagnosed skin disorders either on a direct basis or secondary to Agent Orange exposure.  

A December 2009 VA examination report reflects diagnoses of keratotic papules of the trunk and extremities; cystic lesions of the right back and left upper arm; and dermal papules of the left anterior thigh.  So there is no disputing he has skin irregularities and, therefore, satisfies the first requirement of his claim-that is, proof of current disability. 

With regard to presumptive service connection based on herbicide exposure, the Veteran's service personnel records show that he had service in Vietnam, such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307 (a)(6), 3.313(a).  However, neither of the skin conditions currently diagnosed including keratotic papules; cystic lesions; and dermal papules is on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.

However, that does not preclude service connection on a direct basis.

In considering the second requirement outlined above for a claim for service connection (evidence of in-service incurrence or aggravation or a relevant disease or injury), in September 1970 a sebaceous cyst near the left eye was removed.  In December 1970, the Veteran was treated with Calamine cream for macular dermatitis on his nose.

Therefore, this Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current skin disorders are attributable to the skin problems he experienced in service or, instead, the result of other unrelated factors.  Establishing that he has current skin disorders and that he was treated for skin problems during his service does not obviate the need for him to also have evidence linking current disability to that injury in service.

As noted, VA examination was conducted in December 2009.  The examiner noted that there was no evidence of cystic lesions, dermatofibroma, or contact dermatitis.  There was a 2 x 0.6 centimeter (cm.) linear scar on the left thigh and 1.2 x 0.5 cm. linear scar on the left medial upper arm.  The diagnosis was status post excision, skin lesions, to include epidermal inclusion cyst and dermatofibroma, left proximal arm, left interior thigh, sebaceous cyst, left face; contact dermatitis, face resolved.  The examiner added that there no surgical pathology notes of these lesions could be located.  The lesions were not present, therefore the diagnosis was based on old records.  In regards to the diagnosis of dermatofibroma and epidermal inclusion cyst, the records are unclear as to which diagnosis was associated with which anatomical site.  The examiner also noted the April 2007 VA diagnoses of keratotic papules of the trunk and extremities and cystic lesions of the right back and left upper arm.  

The examiner concluded that these skin disorders were unrelated to military service.  However, the examiner failed to discuss the December 1970 treatment for facial rash.  It was not clear if this facial rash, contact dermatitis, was related to the currently diagnosed skin disorders.  The Board remanded the case and requested that the examiner provide supplementary comment regarding the likelihood that the current skin disorders were incurred in or aggravated by the Veteran's active military service.  The examiner was asked to specifically comment on his in-service treatment for skin disorder to include the December 1970 treatment for facial rash.  

A VA examination was conducted in May 2014.  After examination and review of the record the physician concluded that it was less likely than not that not that the Veteran had a skin disorder related to military service.  The examiner commented:

The veteran's diagnosed skin conditions diagnosed on the December 2009 C&P examination include dermatofibroma/epidermal inclusion cysts (left face, left arm, left thigh) and contact dermatitis (inservice diagnosis).  A review of the veteran's current VAMC problem list does not include any additional dermatological diagnoses since that time.  

The service treatment files were reviewed.  In general, the clinical notes are sparse, poorly descriptive, hand-written, and very difficult to decipher.  A Sept. 8, 1970 note refers to a sebaceous (inclusion) cyst in the area of the left eye which was removed and repaired with suture.  A Dec. 21, 1970 note appears to say "rash on face - malar dermatitis...red, patchy with one small blister on nose that [illeg]-filled mass H20 nostril. PE as above no vesicles seen. Imp: Probable contact dermatitis? cause...calamine ointment cream recheck Wed."  

It is very difficult to make any medical sense out of this note.  A definitive diagnosis was not made at the time, nor was the description adequate to suggest one now.  No follow-up was recorded after that note, although it was recommended.  It would appear that the rash was a transient condition.  Given the vague description and the enormous variety of conditions which might cause similar symptoms and signs, the cause of the Dec. 1970 rash is unclear.  It is therefore not possible to relate the condition to the veteran's current condition.  Moreover, even if the diagnosis of contact dermatitis was correct, there would be no logical medical relationship between this condition (which is caused by allergens) and his diagnosed current conditions (caused by entirely different factors described below).  

The veteran did have a sebaceous cyst in service.  On 11/14/2007, the veteran underwent excision of two skin lesions-one in the right upper back and one on the left anterior thigh.  These were termed "epidermal inclusion cysts," which is essentially the same thing as a sebaceous cyst.  However, one such cyst is not causal to another.  

According to a general review article: 

"The cyst wall consists of normal epidermis that produces keratin.  This epidermis may have become lodged in the dermis as a result of trauma or comedone, although often there is no history of an antecedent condition.  Lesions may remain stable or progressively enlarge.  Spontaneous inflammation and rupture can occur, with significant involvement of surrounding tissue.  There is no way to predict which lesions will remain quiescent and which will become larger or inflamed."  ("Overview of benign lesions of the skin" at update. com).  

Therefore, there is no apparent causal relationship, whether causal or aggravating, between the veteran's skin conditions and military service. 

Having carefully and sympathetically weighed all the evidence of record, the Board finds that at the very least, the medical evidence is in equipoise as to onset of the currently diagnosed skin disorders.  While the VA examiners clearly do not support service connection based on causal effects, their rationale does not clearly rule out in-service onset of his currents kin disorders.  In light of the Veteran's in-service symptoms, treatment and diagnoses and post service treatment for skin disorders, the Board finds the Veteran's currently diagnosed skin disorders including dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back cannot be reasonably disassociated from his military service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection for currently diagnosed skin disorders including dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for currently diagnosed skin disorders including dermatofibroma, epidermal inclusion cyst of the left bicep, left thigh, and right upper back is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran maintains that service connection is warranted for bilateral hearing loss.  The Board's previous remand noted that the denial of the Veteran's claim for service connection was based on a medical opinion that stated, in essence, that his hearing loss was not related to his military service because it was not manifested therein.  The Board noted that under governing case law, the absence of hearing loss in service is not always fatal to a claim.  See 38 C.F.R. § 3.303 (d); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the April 2014 Board remand specifically instructed the VA examiner to specifically address his report of any manifestation during his service and continuance since, in determining whether his hearing loss was incurred in service.  

The VA examiner who conducted the December 2009 VA examination was no longer employed.  A physician in June 2014 reviewed the record and examined the Veteran.  In providing an unfavorable opinion, the physician also found that the Veteran's hearing loss was not related to his military service because it was not manifested during service and for many years thereafter.  Again, the examiner failed to comment on the Veteran's reports of hearing loss both during service and thereafter.  The examiner also referred to a 2006 report by the Institute of Medicine (IOM) titled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  This report found that, "the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely." 

The Board notes, however, that since the release of the IOM's 2006 study, additional studies have been published which are contrary to the IOM study.  Specifically, the Board notes a series of papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  These papers, therefore, cast doubt on the IOM's 2006 determination that limited sound exposure would not result in long term damage to hearing.

The Board believes that a new VA addendum opinion is warranted to address these newer findings, as well as the Veteran's report of any manifestation during his service and continuance since.

Accordingly, the case is REMANDED for the following action:

1.  The evidence of record should be made available to and reviewed by an otolaryngologist.  Based on a review of the Veteran's pertinent history, the December 2009 and June 2014 examination reports and the above-noted studies including the 2006 study put out by the IOM and the subsequent studies by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, the physician should state an opinion with respect to the Veteran's bilateral hearing loss as to whether there is a 50 percent or better probability that the disorder was caused by the Veteran's active service, to include his conceded service noise exposure.

The physician should fully discuss the Veteran's in-service noise exposure, including statements made by the Veteran concerning noise exposure; any indicated pure tone threshold shifts; as well as the above-noted studies that tend to support the proposition of latent-onset hearing loss disability.  The examiner should also fully consider post-service noise exposure.

The physician must provide the rationale for all opinions expressed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  Thereafter, the AOJ should review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


